Citation Nr: 0836817	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-07 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include peripheral neuropathy of the extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to December 
1968.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, denied 
service connection for diabetes mellitus, to include 
peripheral neuropathy of the extremities.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002) and the 
regulations implementing it apply in the instant case.  While 
the notice provisions of the VCAA appear to be satisfied, the 
Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  See 38 C.F.R. § 3.159 (2007).

The veteran contends he has diabetes mellitus, to include 
peripheral neuropathy of the extremities, as a result of his 
service; specifically, he alleges he was exposed to 
herbicides while serving in Korea from September 1967 to 
December 1968.  The Department of Defense (DOD) has 
determined that Agent Orange was used along the Korean 
demilitarized zone (DMZ) from April 1968 to July 1969.  
Veterans assigned to one of the units identified by the DOD 
as being at or near the Korean DMZ during that time period 
are presumed to have been exposed to herbicide agents.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

The veteran's service personnel records show that from 
November 1967 to September 1968, he was assigned to the 4th 
Financial Sector unit, and from September 1968 to December 
1968, he was assigned to the 503rd Military Police unit.  
Service treatment records show that the veteran was treated 
by both the 125th Medical Detachment group, which serviced 
the 4th Financial Sector unit, and the 179th Med. Dispensary, 
which serviced the 503rd Military Police unit.  As noted in 
the February 2005 rating decision, none of these units were 
identified by the DOD as having served along the DMZ between 
April 1968 and July 1969.

At the April 2008 BVA hearing, the veteran testified that the 
4th Financial Sector unit was attached to the 2nd Infantry 
Division, which was based at Camp Red Cloud, and that when he 
was treated by the 125th Medical Detachment group, they were 
also based in Camp Red Cloud.  He asserts that Camp Red Cloud 
is located only 12 miles from the DMZ, and that while he was 
stationed there he had to wear a gas mask any time he went 
outside as the neighboring fields were being sprayed for 
defoliation.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in Korea.  VA's 
Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l) directs that a request 
should be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of location of a 
veteran's unit(s) if he alleges service along the DMZ between 
April 1968 and July 1969, and was assigned to a unit not 
already identified by the DOD as having served along the DMZ.

Based on the foregoing, the Board finds that the RO should 
attempt to verify the veteran's alleged herbicide exposure, 
following the procedures provided in VA's Adjudication 
Procedure Manual.  The Board notes that the United States 
Court of Appeals for Veterans' Claims (Court) has 
consistently held that the evidentiary development procedures 
provided in VA's Adjudication Procedure Manual, M21-1MR, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with evidentiary development called for by the 
M21-1MR).

Finally, the veteran's Social Security Administration (SSA) 
records show that he was awarded disability benefits based 
upon his diabetic neuropathy, which was diagnosed in February 
1991.  Medical records associated with that decision show 
that he became insulin dependent around that time as well.  
At the April 2008 BVA hearing, he testified that his diabetes 
mellitus was diagnosed in 1970 and controlled with diet until 
around 1988 when he was prescribed medication.  To the extent 
possible, development for records relevant to the initial 
diagnosis of diabetes mellitus should be undertaken.  
Notably, certain chronic diseases (including diabetes 
mellitus) may be presumptively service connected if 
manifested to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify the provider(s) who initially 
diagnosed diabetes mellitus in 1970 or 
would have records pertinent to that 
initial diagnosis which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO/AMC should attempt to 
obtain complete records of all such 
treatment and evaluations from all sources 
identified by the veteran.  

2.  The RO should attempt to verify the 
veteran's alleged herbicide exposure in 
Korea from April 1968 to December 1968, 
following the procedures set forth in M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l); specifically, by 
submitting a request to JSRRC for 
verification of locations of the units the 
veteran's assigned units and the 
possibility of herbicide exposure.  All 
requests and responses received should be 
associated with the claims file.  If such 
verification is not possible, it should be 
so certified for the record (along with a 
description of the extent of the 
verification conducted). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

